DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on April 23, 2021.
Claims 1-6, 9-11 are currently pending.  Claims 1, 3-6 are currently amended.  Claims 7-8 are canceled.  Claims 9-11 are newly added.
Claims 1-6 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being obvious over Mimura et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a ratio of mass of the carbon-containing material to a total mass of the electrode active material and the sulfide solid electrolyte is from 0.01% to 5%”; this renders the claim indefinite as the weight percentage is not a ratio.  Claims 2-6, 9-11 are subsumed under the rejection.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “wherein a surface of an electrode active material”; it is unclear if this is further limiting the “electrode active material” in claim 1 or if this is a different “electrode active material”.  If this limitation is the same “electrode active material” in claim 1; the claim should recite “the electrode active material”.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “the ratio of”…this renders the claim indefinite because it is unclear if the ratio is a weight ratio, volume ratio or molar ratio.  For prior art purposes, the Examiner construes “the ratio” as a weight ratio.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mimura et al (WO Patent 2016/129426 (already of record)).
To further advance the prosecution of this invention, Mimura et al (US Patent Application 2017/0301949 (already of record)) which is an English equivalent of (WO Patent 2016/129426) will be used in this rejection.
Regarding claims 1-6, 10-11, Mimura et al teaches preparing a positive electrode mixture comprising 27wt% Li/P/S sulfide solid electrolyte (Li/P/S-Li2S-P2S5), 70wt% NMC positive electrode active material (wherein NMC is lithium nickel manganese cobalt oxide) and 3 wt% Tuftec M1913 (which satisfies claimed binder and satisfies a maleic anhydride modified hydrogenated SEBS, which satisfies the claimed thermoplastic resin based upon Applicants specification paragraph 45) for a battery (Paragraphs 271, 346-352, 359).   Mimura et al further teaches applying the positive electrode mixture onto aluminum foil (which satisfies claimed current collector) (Paragraph 363).
Mimura et al fails to specifically disclose the C/S ratio as instantly claimed, hence, Mimura et al inherently teaches the claimed C/S ratio as Mimura et al teaches the same positive electrode mixture as instantly claimed, hence, the C/S ratio is inherent to the electrode mixture.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the same C/S ratio in Mimura et al as Mimura et al teaches the same positive electrode mixture as instantly claimed, hence, the same C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.

Claims 1-6, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ebisuzaki et al (US Patent Application 2017/0098864).
Regarding claims 1-6, 10-11, Ebisuzaki et al teaches a solid state battery comprising an electrode current collector (40) and a positive electrode active material layer (10) on top (Abstract, Figure 1).  Ebisuzaki et al further teaches the positive electrode active material layer made by mixing lithium-nickel-cobalt-manganese-oxide as a positive electrode active material, crystalline sulfide solid electrolyte LiI-Li2S-P2S5
Ebisuzaki et al fails to specifically disclose the C/S ratio as instantly claimed, however, Ebisuzaki et al inherently teaches the claimed C/S ratio as Ebisuzaki et al teaches the same positive electrode mixture as instantly claimed, hence, the C/S ratio is inherent to the electrode mixture.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the same C/S ratio in Ebisuzaki et al as Ebisuzaki et al teaches the same positive electrode mixture as instantly claimed, hence, the same C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.

Claims 1-6, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoshiba et al (US Patent Application 2013/0157143).
Regarding claims 1-6, 10-11, Hoshiba et al teaches a positive electrode current collecting member and a positive electrode layer coating composition comprising LiNiCoAlO2 ternary 2S-P2S5 as the sulfide based solid electrolyte at a ratio of 35:60 and adding binder A at 2wt% with respect to the total weight of the mixed powders (binder A is styrene-butadiene-styrene thermoplastic copolymer and satisfies claimed carbon containing material binder) (Paragraphs 64, 66-69, 74, Example 2).  
Hoshiba et al fails to specifically disclose the C/S ratio as instantly claimed, however, Hoshiba et al inherently teaches the claimed C/S ratio as Hoshiba et al teaches the same positive electrode mixture as instantly claimed, hence, the C/S ratio is inherent to the electrode mixture.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the same C/S ratio in Hoshiba et al as Hoshiba et al teaches the same positive electrode mixture as instantly claimed, hence, the same C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (WO Patent 2016/129426 (already of record)) as applied to claims 1-6, 9-11 above, and in further view of Kwak et al (US Patent 2015/0030928).
To further advance the prosecution of this invention, Mimura et al (US Patent Application 2017/0301949 (already of record)) which is an English equivalent of (WO Patent 2016/129426) will be used in this rejection.
Regarding claim 7, Mimura et al discloses the invention substantially as claimed.  Mimura et al teaches the features above.  However, Mimura et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Kwak et al an active material with a lithium boron oxide or boron oxide coating on the active material in order to suppress side reactions and increase tap density and rolling density (Abstract, Paragraphs 35, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Mimura et al in view of Kwak et al in order to suppress side reactions and increase tap density and rolling density as taught in Kwak et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebisuzaki et al (US Patent Application 2017/0098864) as applied to claims 1-6, 9-11 above, and in further view of Kwak et al (US Patent 2015/0030928).
Regarding claim 7, Ebisuzaki et al discloses the invention substantially as claimed.  Ebisuzaki et al teaches the features above.  However, Ebisuzaki et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Kwak et al an active material with a lithium boron oxide or boron oxide coating on the active material in order to suppress side reactions and increase tap density and rolling density (Abstract, Paragraphs 35, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Ebisuzaki et al in view of Kwak et al in order to suppress side reactions and increase tap density and rolling density as taught in Kwak et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143) as applied to claims 1-6, 9-11 above, and in further view of Kwak et al (US Patent 2015/0030928).
Regarding claim 7, Hoshiba et al discloses the invention substantially as claimed.  Hoshiba et al teaches the features above.  However, Hoshiba et al fails to specifically disclose an oxide electrolyte coating on the active material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Hoshiba et al in view of Kwak et al in order to suppress side reactions and increase tap density and rolling density as taught in Kwak et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (WO Patent 2016/129426 (already of record)) as applied to claims 1-6, 9-11 above, and in further view of Nakanishi et al (US Patent Application 2019/0207249).
To further advance the prosecution of this invention, Mimura et al (US Patent Application 2017/0301949 (already of record)) which is an English equivalent of (WO Patent 2016/129426) will be used in this rejection.
Regarding claim 7, Mimura et al discloses the invention substantially as claimed.  Mimura et al teaches the features above.  However, Mimura et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Nakanishi et al teaches a battery comprising an active material with an oxide electrolyte on the surface of the active material in order to prevent reaction between the cathode and electrolyte (Paragraph 184, 187).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebisuzaki et al (US Patent Application 2017/0098864) as applied to claims 1-6, 9-11 above, and in further view of Nakanishi et al (US Patent Application 2019/0207249).
Regarding claim 7, Ebisuzaki et al discloses the invention substantially as claimed.  Ebisuzaki et al teaches the features above.  However, Ebisuzaki et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Nakanishi et al teaches a battery comprising an active material with an oxide electrolyte on the surface of the active material in order to prevent reaction between the cathode and electrolyte (Paragraph 184, 187).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Ebisuzaki et al in view of Nakanishi et al in order to suppress side reactions as taught in Nakanishi et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143) as applied to claims 1-6, 9-11 above, and in further view of Nakanishi et al (US Patent Application 2019/0207249).
Regarding claim 7, Hoshiba et al discloses the invention substantially as claimed.  Hoshiba et al teaches the features above.  However, Hoshiba et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Nakanishi et al teaches a battery comprising an active material with an oxide electrolyte on the surface of the active material in order to prevent reaction between the cathode and electrolyte (Paragraph 184, 187).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Hoshiba et al in view of Nakanishi et al in order to suppress side reactions as taught in Nakanishi et al.
Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Mimura et al fails to teach the limitations of claim 1 including the carbon containing material and the ratio of the carbon containing material.  The Examiner respectfully disagrees as Mimura et al teaches preparing a positive electrode mixture comprising 27wt% Li/P/S sulfide solid electrolyte (Li/P/S-Li2S-P2S5), 70wt% NMC positive electrode active material (wherein NMC is lithium nickel manganese cobalt oxide) and 3 wt% Tuftec M1913 (which satisfies claimed binder and satisfies a maleic anhydride modified hydrogenated SEBS, which satisfies the claimed thermoplastic resin based upon Applicants specification paragraph 45) for a battery (Paragraphs 271, 346-352, 359).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 23, 2021